Citation Nr: 1436484	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was remanded by the Board in November 2013.  It has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals an October 2013 Appellate Brief pertinent the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral pain syndrome has not been manifested by flexion limited to less than 90 degrees or extension limited to greater than 0 degrees, including due to pain or following repetitive motion; there is no clinical evidence of any recurrent subluxation or lateral instability.

2.  The Veteran's left knee patellofemoral pain syndrome has not been manifested by flexion limited to less than 85 degrees or extension limited to greater than 0 degrees, including due to pain or following repetitive motion; there is no clinical evidence of any recurrent subluxation or lateral instability.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).

2.  The criteria for an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in December 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The issues were last adjudicated in a January 2014 supplemental statement of the case, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, written statements of the Veteran, and VA treatment records.  The Board notes that in June 2014, additional personnel records were added to the Veteran's VBMS file.  These documents are irrelevant to the current appeal, and therefore there is no prejudice to the Veteran in the Board proceeding with adjudication of the issues on appeal at this time.

The additional development of this claim directed by the Board's November 2013 remand was substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was sent a letter in November 2013 asking him to identify all health care received relating to the current claims; the Veteran did not respond to this letter.  The Veteran was afforded an additional VA examination in December 2013.  The report of this examination was associated with the claims file and reviewed prior to the issuance of the January 2014 supplemental statement of the case.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, the evidence does not indicate that a "staged" rating is warranted at any time during the period on appeal.

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

Slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, and a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran contends that his right and left knee patellofemoral pain syndrome warrants separate initial ratings higher than the 10 percent ratings currently assigned.  In a May 2010 statement, he indicated that he cannot be physically active without moderate pain in his knees and that his knees sometimes give out unexpectedly.  He reported having knee instability, irritation, pain, and stiffness, especially after excessive walking and carrying heavy equipment, which he is required to do for his civilian job when working in Iraq and Afghanistan.  He stated that he has popping in the knees, weakened movement, joints that fatigue easily due to pain and weakness, and less movement than normal after extended periods of walking, standing, or physical activity.

The Veteran was afforded a VA examination in April 2009.  The Veteran reported having aching pain in the sides of both knees twice a week and lasting for 2 days at a time.  He reported that he could function with medication, but that he had weakness and giving way.  He did not report any swelling, heat, redness, lack of endurance, locking, fatigability, or dislocation.  He stated that it limited physical activity which involved running.  Physical examination revealed bilateral tenderness and crepitus, with no edema, effusion, weakness, redness, heat, guarding, or subluxation.  There was no genu recurvatum or locking pain.  There were no signs of abnormal weight bearing or gait.  Range of motion of both the right and left knees was flexion to 140 degrees and extension to 0 degrees.  There was additional limitation of joint function due to pain, but there was no additional limitation in degrees of range of motion.  Stability testing of the anterior and posterior cruciate ligaments and medial and lateral collateral ligaments were within normal limits in both knees.  The medial and lateral meniscus tests of both knees were also within normal limits.  X-ray findings were within normal limits.  The examiner diagnosed the Veteran with patellofemoral pain syndrome of the bilateral knees and noted that this included symptoms of pain, stiffness, tenderness, and crepitus.

The Veteran also underwent a VA examination in December 2013.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported having pain on and off since 2001.  He reported having flare-ups twice a month that last for 1 or 2 days and which are aggravated by repetitive motion and excessive walking.  Range of motion testing of the right knee revealed forward flexion of 110 degrees, with painful motion beginning at 90 degrees, and extension of 0 degrees, with no objective evidence of painful motion.  Range of motion testing of the left knee revealed forward flexion of 110 degrees, with painful motion beginning at 85 degrees, and extension of 0 degrees, with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive motion.  Bilateral knee strength and stability testing revealed findings of normal strength and normal stability.  There was no tenderness or pain to palpation, recurrent patellar subluxation or dislocation, scars, or meniscal conditions.  X-rays did not show any evidence of patellar subluxation or other significant test findings.  The examiner found that the Veteran's knee disabilities did not impact his ability to work.  The examiner noted that repetitive motion testing did not cause a flare-up to occur and that it would be pure speculation to state to what degrees knee movement would be affected during a flare-up.

The Veteran has not identified any medical providers or indicated that he has received additional medical evaluation or treatment from VA for his knees at any time during the period on appeal.

Based on this evidence, the record preponderates against entitlement to ratings in excess of 10 percent for right and left knee patellofemoral pain syndrome throughout the entire rating period.  See Hart, 21 Vet. App. 505.  At no time has the Veteran demonstrated limited right or left knee extension any greater than 0 degrees, which does not warrant a rating any greater than the currently assigned 10 percent evaluations.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran has also not demonstrated at any time a limitation of right or left knee flexion of less than 45 degrees, the requirement for a higher evaluation on the basis of limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran was not found to have any limitation of motion of the right or left knees at the April 2009 VA examination.  At the December 2013 examination, even taking evidence of limitation due to painful motion into consideration, range of motion testing showed no less than 90 degrees of flexion in the right knee and 85 degrees of flexion in the left knee.  There was no limitation of extension in either knee and no evidence of painful motion when testing extension.  The Veteran has not indicated that he has at any time been found to have limitation of motion any greater than this.

Regarding the DeLuca factors, the Board acknowledges the evidence of pain on motion and the Veteran's functional limitations caused by pain following prolonged walking and carrying heavy objects, and has considered these factors in the assignment discussed above.  DeLuca, 8 Vet. App. at 206.  An increased rating, however, is not warranted based on these factors alone.  In this regard, while the December 2013 VA examiner recorded additional functional limitation due to painful motion, this additional limitation has been taken into consideration in assigning the current evaluation.  There was no additional limitation of motion found following repetitive motion or due to painful motion which would indicate that ratings higher than 10 percent were warranted.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right or left knee to such an extent as to warrant assignment of a higher rating.

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his knee disabilities, including reports of pain, limited mobility, swelling, and giving way.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

The evidence also overwhelmingly indicates that the Veteran has no clinical signs of subluxation or lateral instability, the requirement for a higher or additional rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Both the April 2009 and December 2013 VA examiners tested for instability and found that ligament testing was within normal limits.  While the appellant is competent to report feelings of giving way or instability, which he has done, the clinical findings on examination have been negative.  The Veteran has also not indicated that he has at any time been found by a medical professional to have clinical findings of instability of either knee.  While the Board again acknowledges that the Veteran is competent to report what he experiences through the senses, the Board assigns greater probative weight to the findings of the skilled medical professionals and the clinical evidence that shows no instability or subluxation, and less to the Veteran.  Knee subluxation and instability are medical diagnoses which require medical training to correctly identify and diagnose.  The Board finds the probative value of the Veteran's subjective complaints is diminished by objective determinations indicating that his bilateral knees are stable.  Accordingly, in weighing the evidence, a separate evaluation based on subluxation or lateral instability is not warranted.  See Id.

The Board has additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current right and left knee disabilities.  Physical examination has not shown, however, any other diagnoses or significant symptomatology of the right and left knees, such as cartilage dislocation, cartilage removal, genu recurvatum, or meniscal tear.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating or ratings can be assigned.

The Board also considered the application of 38 C.F.R. § 3.321(b)(1) (2013), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disabilities and their symptomatology.  The overall disability picture with respect to right and left knee patellofemoral pain syndrome does not show any significant impairment beyond that contemplated by the 10 percent ratings.  The Veteran has reported having occasional flare-ups, but the manifestation of these flare-ups, including increased pain, weakness, and decreased mobility, are already contemplated within the regular symptomatology for a knee disability, and there is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation.  There is no clinical evidence of any more severe functional or occupational impairment due to right and left knee patellofemoral pain syndrome during the period on appeal, and the Veteran is not service connected for any other disabilities.  As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, there is no basis for assignment of initial ratings in excess of 10 percent for right or left knee patellofemoral pain syndrome at any time during the current appeal.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


